Citation Nr: 0014554	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of both ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from July 1975 to November 
1975 and from April 1977 to January 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

Service connection for traumatic arthritis involving both 
ankles was granted in a March 1992 rating decision, and a 20 
percent evaluation was assigned.  This 20 percent evaluation 
was confirmed and continued in an October 1996 rating 
decision and in an April 1998 rating decision.  The veteran 
then appealed the April 1998 determination.  A 20 percent 
evaluation for traumatic arthritis of both ankles remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Initially, the Board notes that the issue as framed on the 
title page of this decision characterizes the veteran's 
traumatic arthritis of both ankles as one disability.  For 
reasons discussed below, the Board finds that the record 
supports separate evaluations for a right ankle disability 
and for a left ankle disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's traumatic arthritis of both ankles is 
manifested by complaints of constant dull, achy pain in both 
ankles, with some fatigability and lack of endurance.  
Clinically, the veteran's range of motion of both ankles was 
more than moderately limited.


CONCLUSION OF LAW

The schedular criteria for separate 20 percent evaluations 
for both the veteran's right and left ankles have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's traumatic arthritis of both the right and 
left ankles is addressed by the schedular criteria applicable 
to the musculoskeletal system.  See 38 C.F.R. Part 4, 
§ 4.71a.  Specifically, Diagnostic Code 5010 (Arthritis, due 
to trauma) provides for rating as degenerative arthritis.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.

As such, Diagnostic Code 5271 (Ankle, limited motion of) 
provides for a 10 percent evaluation for moderate limitation 
of motion and a maximum 20 percent evaluation for marked 
limitation of motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

An August 1996 VA CT scan of the veteran's ankles revealed a 
faint tiny bony density at the talus and malleolus joint 
region in the right ankle, which could not be ruled out as a 
loose body.  When the veteran's left ankle was compared to 
the right one, however, there was no definite evidence of a 
loose joint body or other significant abnormality.  It was 
noted that this had been a normal study.

A September 1996 VA x-ray study of the veteran's ankles found 
mild degenerative spurring at the medial joints bilaterally.  
The impression was chronic degenerative disease, particularly 
at the medial ankle joints bilaterally.

The veteran's VA treatment records (dated from March 1996 to 
December 1998) pertain primarily to treatment received by the 
veteran for polysubstance abuse.  Records dated in August and 
September 1996, however, reflect the veteran's complaints of 
bilateral ankle pain, with an unknown etiology.  The veteran 
was started on capsaicin cream, Ibuprofen, and methocarbamol 
for his ankles.  Entries dated in February and March 1997 
reflect the veteran's reports that his ankles hurt more than 
usual.

The veteran's July 1997 VA examination reflects the veteran's 
in-service trauma to both ankles, as well as his current 
complaints of bilateral ankle pain that was worse in damp or 
cold weather.  The veteran also reported discomfort in the 
carpal area of his ankles.  Physical examination found no 
swelling, deformity, instability, or malunion of any of the 
joints in either ankle, and range of motion of both ankles 
was entirely normal.  The veteran complained of some 
discomfort on dorsiflexion, however.  With respect to 
functional impairment, the examiner reiterated that the 
veteran's range of motion was entirely normal.  It was noted, 
though, that the veteran stated that if he stood for more 
than one hour, his ankles became fatigued and would ache.  
This was a daily problem for the veteran.  The diagnosis was 
bilateral ankle arthralgia, with a highly questionable, tiny 
loose body in the area of the left ankle.

Additional VA treatment records dated in 1998 indicate that 
the veteran attended clinic daily for his ankles, which 
included whirlpool therapy and strengthening exercises.  
These records also document numerous complaints by the 
veteran as to bilateral ankle pain.  An April 1998 x-ray 
study of the veteran's right ankle found an organized bony 
density adjacent to the lateral malleolus, and mild 
degenerative change was noted at the medial ankle joint.  The 
x-ray study of the left ankle also found degenerative changes 
at the medial ankle joint, with spurring.  It was noted in 
May 1998 that the veteran had good dorsiflexion and plantar 
flexion, but inversion and eversion of both ankles was 
limited.  It was also noted that the veteran complained of 
pain in both ankles and that he had flat feet.

The veteran's August 1998 VA examination reflects his 
complaints of dull and aching pain in both ankles, which had 
progressively worsened over the years.  The veteran also 
reported stiffness and swelling in both ankles, especially 
after walking for extended periods.  There was some 
fatigability and lack of endurance.  It was noted that the 
veteran was on non-steroidal32308319
 anti-inflammatory medications, which provided some relief.  
The veteran described the pain in his ankles as steady in 
character, although the severity, frequency, and duration 
varied.  The pain was precipitated by prolonged standing, 
walking a few blocks, or going up a flight of stairs.  It was 
relieved by rest.  When the veteran's pain was severe, it 
further limited his mobility, but he could still function.  
It was noted that the veteran did not use any corrective 
shoes, cane, or crutches.  There had been no episode of 
dislocation or inflammatory arthritis.  Physical examination 
found that the veteran was flatfooted and that he had bunions 
bilaterally.  There was no joint swelling and no sensory 
deficit.  Vibration sense was intact, and there was no 
localized area of tenderness or redness.  Dorsiflexion of the 
right ankle was zero to 18 degrees, and plantar flexion was 
from zero to 24 degrees.  Left ankle dorsiflexion was zero to 
16 degrees, and plantar flexion was from zero to 20 degrees.  
Inversion of the right foot was zero to 20 degrees, and 
eversion was from zero to 15 degrees.  Inversion of the left 
foot was zero to 18 degrees, and eversion was from zero to 15 
degrees.  The examiner referenced an earlier x-ray study of 
the veteran's ankles, which showed mild degenerative spurring 
in both ankles.  The diagnoses were mild degenerative disease 
of the medial ankle joints bilaterally and status post 
fracture of both ankles with residuals.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that 
separate 20 percent evaluations are warranted for both the 
right and left ankles.

As discussed above, Diagnostic Code 5010 and, in turn, 
Diagnostic Code 5003 provide for rating 
traumatic/degenerative arthritis on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint (or joints) involved.  In this instance, 
Diagnostic Code 5271 addresses limitation of motion of the 
ankle and provides for a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent evaluation for 
marked limitation of motion.

Here, the Board notes that the latest clinical evidence of 
record (the August 1998 VA examination) shows limitation of 
motion of both the veteran's right and left ankles.  
Specifically, the veteran's plantar flexion of the right 
ankle was from zero to 24 degrees; on the left, the veteran's 
plantar flexion was from zero to 20 degrees.

Having established limitation of motion of both the right and 
left ankles, the Board must now consider whether this 
limitation of motion is either moderate or marked.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271.  In this 
respect, the Board reiterates that upon VA examination in 
August 1998 the veteran's plantar flexion of the right ankle 
was from zero to 24 degrees and from zero to 20 degrees on 
the left.  When compared to plate II, provided to the veteran 
in his September 1998 statement of the case, the Board finds 
that the veteran's plantar flexion of the right ankle was 
almost half of normal range of motion and that his plantar 
flexion of the left ankle was less than half of normal range 
of motion.  Coupled with the veteran's limited inversion and 
eversion of both feet (as evidenced in a May 1998 entry in 
the veteran's VA treatment records) and given the veteran's 
consistent reports of daily pain, fatigability, and lack of 
endurance bilaterally, the Board concludes that the veteran's 
limitation of motion of both ankles is marked.  Marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  Id.  Further, as both of the veteran's ankles 
are involved in this instance, the Board finds that separate 
20 percent evaluations are warranted.

As for evaluations in excess of 20 percent for each of the 
veteran's ankles, the Board stresses to the veteran that he 
has been granted the maximum evaluation provided for, absent 
a showing of ankylosis.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5270, 5271, 5273 (1999).  As to a showing of 
ankylosis, the Board finds no evidence of record, either 
subjective or clinical, that suggests or indicates that the 
veteran's ankles are ankylosed.  Indeed, upon VA examinations 
in July 1997 and August 1998, the veteran clearly had range 
of motion of both of his ankles.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  In this respect, the Board reiterates that it 
has assigned the maximum evaluation provided for (20 percent 
for each ankle), absent a showing of ankylosis.  As such, the 
veteran has been compensated for his right and left ankle 
disabilities to the extent contemplated by applicable VA 
regulations.

In reaching this determination, the Board notes that the RO 
considered and rejected application of the appropriate 
limitation of motion code (Diagnostic Code 5271) in favor of 
the arthritis codes (Diagnostic Codes 5003 and 5010).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of the particular case."  
Butts v. Brown, 5 Vet. App 532, 538 (1993).  One diagnostic 
code may be more appropriate than another, based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, 
the Board notes that the veteran is service-connected for 
both of his ankles, that both ankles have manifested 
degenerative changes, and that both ankles have limitation of 
motion upon plantar flexion and upon inversion and eversion.  
Further, the Board notes that the pertinent schedular 
criteria provide for individual disability rating.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5270, 5271, 5272, 
5273, 5374 (1999).  In effect, then, the Board finds two 
separate disabilities, a right ankle disability and a left 
ankle disability, which warrant separate evaluations.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the September 1998 statement of the case, as he was provided 
with the applicable schedular criteria.


ORDER

A 20 percent evaluation for the veteran's traumatic arthritis 
of the right ankle is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

A 20 percent evaluation for the veteran's traumatic arthritis 
of the left ankle is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

